Title: To George Washington from John Stanwix, 13 January 1758
From: Stanwix, John
To: Washington, George



Dear Sir
Lancaster [Pa.] Janry 13th [1758]

it is with great Pleasure I own the favour of your obliging letter by Capt. Stewart and am much rejoyced to hear of your

being in a fair way of recovery wch is wish’d for by all your friends both for their own sakes as well as that of your Country whose services you are known to have so much at heart.
I am told from my Friends in England that his Majesty intends me an Old Regiment but whether it is to be here or in Europe is not certain, as these things are often talked of a long time before done that may possibley be my case. I have a strong notion that I shall come toward Winchester but hope the Spring will be a little advanced first, if this should happen propose great satisfaction to myself in having the Opportunity of consulting with you on any service I may be Ordered upon, beg you will believe that I am with great truth Dr Sir your most Obedt & most humble Servt

John Stanwix

